Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 4/30/2019 and IDS received 10/15/2020 have been entered.

Status of Claims
Claims 1-8 and 10-17 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/CN2017/105727 (filed 10/11/2017) which claims foreign application CHINA 201610680373.7 (filed 8/17/2016).

Specification
Continuation data of the specification is missing in page 1.

Claim Objections
Claim 11 is objected to because of the following informalities:  Please spell out “MDSC” at least in the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 paragraph (b)

The following is a quotation of 35 U.S.C. 112(b):

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites S1 which requires to be < 15 min, while the temperature maintaining periods requires for 5-30 min, which is confusing. It is suggested to recite - - the time required for reaching cooling temperature T1 in step I) is S1 - -  to clearly defined the limitation.
Claim 4 recites S2 which requires to be < 15 min, while the temperature maintaining periods requires for 5-30 min, which is confusing. It is suggested to recite - - the time required for reaching cooling temperature T2 in step I) is S2 - -  to clearly defined the limitation.
Claim 14-15 recites the limitation "the released heat shock protein 70" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 1 because releasing HSP70 is not recited in any of two active method steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (Int. J. Hyperthermia, 2009, 25(1):25-33).
Dong teaches a method of preparing tumor tissue/cells (title).
For Claims 1, 4, 6 (optional): the reference teaches a method comprising: (I) cooling the tumor tissue/cells to obtain cooled tissue/cells by cooling the tumor tissue/cells to T1: such as -12oC (page 27, left column, 2nd full paragraph, line 7++) -30oC<T1<-10oC; and (II) heating the cooled tumor tissue/cells to obtain heated tumor tissue/cells by heating the tumor tissue/cells to T2: such as 52oC for 20 min (page 27, left column, 2nd full paragraph, line 11++, for claim 4), 40oC<T2<55oC (col. 6, line 23++, part of claim 5); the cooling/heating was repeated three times (page 27, left column, 2nd full paragraph, line 16++, for claim 6).
Claims 2 and 4-5 the reference teaches step I) is a segmented cooling step because the freezing process ended at -12oC and below 0oC (which read as 2 stages/segments, page 27, left column, 2nd full paragraph, lines 3 and 7) and step II) is a segmented heating step because the tumor was allowed to passively thaw for 10 min (< 15 min, page 27, left column, 2nd full paragraph, line 10++, claim 4) and (which read as T2a, -10oC<T2a<10oC, for claim 5) heat at 52oC (which read as 2 stages/segments, page 27, left column, 2nd full paragraph, line 11++). 
For Claim 7 the reference teaches step of monitoring a temperature of tumor tissue/cells by invasive monitoring by using a thermocouple placed at the distal end of tumor (page 27, left column, 2nd full paragraph, line 14++) and detecting of tumor marker/immunogen (page 27, right column, 2nd full paragraph++).
For Claim 8 the reference teaches metastatic tumor: T4 murine mammary carcimona (page 26, left column, 2nd full paragraph, line 3++)
For Claim 17 the reference teaches the method is performed by an apparatus comprises: a) a cooling element: cryostage (page 26, right column, 3rd full paragraph, line 14++); b) a heating element: cryostage (page 27, left column, 2nd full paragraph, line 14++); c) a temperature control element: cryostage (page 27, left column, line 2++); d) a time control element: since the cooling/heating was repeated three times in 24 hr invervals which inherently used timer/clock (page 27, left column, 2nd full paragraph, line 16++); e) a temperature monitoring element: thermocouple (page 27, left column, 2nd full paragraph, line 14++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103(a) as being unpatentable Dong (PNAS, 2014, E194-E203) and in view of Somersan (The J of Immunology, 2001, 167:4844-4852). 
Dong teaches what above as applied.
Dong does not explicitly teach the time required for reach cooling temperature T1 in step I): S1 < 15 min as recited in claim 3, isolating and purifying heat shock protein 70 as recited in step C) in claim 10, contacting HSP70 with MDSCs to become mature dendritic cells as recited in claims 11-12. However, Dong teaches tumor was allowed to passively thaw for 10 min (< 15 min, page 27, left column, 2nd full paragraph, line 10++, claim 4) before heating to 52oC.
Somersan teaches analysis of hsp70 protein (page 4846, Fig. 1B, immunoblotting analysis of isolated hsp70 protein) from tumor tissue lysates prepared by freeze-thaw cycles (page 4845, left column, end of 3rd and 5th full paragraph++) and maturation (which is inherently CD11C+CD86+MHCII+, page 4849, right column, end of 1st paragraph++) induction of DCs (“MDSCs” is not claimed/defined to be distinct from the teaching of cited art) by tumor tissue/cell lysates (page 4847, Fig. 2).
For Claim 3 concerning the time required for reaching target temperature, Dong teaches tumor was allowed to passively thaw for 10 min (< 15 min, page 27, left column, 2nd full paragraph, line 10++, claim 4) before heating to 52oC, it would have been obvious to optimize the time period to reach target temperature to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed time period is obvious over the cited references, which is “close enough” and the reference provide motivation to achieve desirable temperature within short period to maintain tumor tissue integrity and reduce tissue damage.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to isolate hsp70 and to induce MDSCs mature. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both cited references teaches method of preparing tumor tissue and Somersan teaches greatly increased expression of HSPs after hyperthermia (page 31, right column, 1st full paragraph, line 2++) and its role in induction of maturation of dendritic cells (page 32, left column, line 1++) in enhancing antigen uptake, migration and T cell stimulatory activity. In addition, it would have been obvious to one skilled in the art to combine the teaching of Dong and Somersan to achieve the predictable result of Somersan teaches the importance of purified HSPs(page 4849, right column, line 3++) delivering of maturation signal to DCs.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of bacteria detection using Raman spectrum and detect salmonella from milk, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-4, 8 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 5-6, 10 and 12-16 of co-pending US application No. 15324961. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method cooling and heating of tumor tissue/cells, while the co-pending application also directs to apparatus for the treatment and the instant application further comprise isolating HSP70 protein, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653